Citation Nr: 1746258	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-15 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for  degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he hurts his back in an automobile accident while stationed in Germany.  Significantly, he testified during the April 2017 Board hearing that his injury was well documented as he saw medical personnel for his injury, was put on a profile, and he got "shipped out." 

The Board notes that in a January 2010 letter, the Veteran was notified that his service treatment records (STRs) were not available for review as they appeared to have been destroyed in a fire at the National Personnel Records Center (NPRC), in St. Louis, Missouri in 1973.  He was requested to fill out and return NA Form 13055 in order to assist VA in completing a thorough search of the military medical records in support of his claim.  The February 2010 rating decision on appeal indicated VA did not receive the completed NA Form 13055 and was unable to substantiate the Veteran's claims.  In October 2010, a subsequent request to fill out and return NA Form 13055 was made.  No completed NA Form 13055 was received by VA.

However, subsequent to his April 2017 Board hearing, the Veteran filled out and submitted a complete NA Form 13055.   As such, VA is now able to conduct a search and potentially obtain evidence which could substantiate the Veteran's claim that his back disorder originated in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Based upon the information provided by the Veteran on the NA Form 13055, request all appropriate repository of records, including the National Personnel Records Center (NPRC), to perform all appropriate development to obtain service treatment and/or personnel records from the Veteran's United States Army service, specifically seeking records related to the Veteran's assignment to the 10th Infantry Division in Germany from March 1957 to August 1957, to include all medical treatment, profiles, and orders to return to the United States.

Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Send the Veteran a VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain any private treatment records.  Advise the Veteran that he may submit his own private treatment records if he so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3.  Ensure that all development is completed, to include obtaining a VA examination should any of the documents obtained through the above development so require that such an examination be performed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


